DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks filed 04/13/2022, are acknowledged.

Response to Arguments
Applicant’s arguments regarding claim rejections under 35 USC 103, have been fully considered, however, are not persuasive.
Applicant argues on p. 6-8, that the prior art of record fails to teach a quality indicator or relationship to a population
However, examiner respectfully disagrees for the following reasons:
Benson as previously presented, teaches (Para [0096], “The processor 18 may be configured to generate other displays. For example, the shear wave velocity image is displayed next to a graph, text, or graphical indicators of values of the quality, displacement, travel time, or other variable related to the shear wave measurements”, wherein as stated in the cited passage, Benson explicitly states a graphical indicator of values of the quality. Furthermore, Benson discloses text displayed next to images, wherein it would have been obvious for one of ordinary skill in the art to have used the known technique of labeling various elements on a display to improve similar devices of ultrasound diagnosis apparatuses. This is a common element of modern user interfaces wherein the interface is intuitive and allows the user to easily identify elements from which they choose to either select or observe. Thus, in the case of an ultrasound diagnostic apparatus, the motivation would be to provide the operator with textual indicators of imaging parameters and more specifically quality values of imaging measurements.
With respect to the relationship to population, Varghese discloses in (Para [0064], “For evaluation of cervical incompetence, the data acquired with the cursor 82 on the cervix 104 may be compared to empirically obtained data representing values for a standard population having known cervical function and the measured data displayed in chart form 90 providing a marker 93 displaying a qualitative indication of how the patient compares to a characterized standard population.”). This is further presented in Fig. 5 of Varghese, wherein a range of standard population values are displayed as a spectrum, and wherein the patients value 93 is displayed at a location within the spectrum, thereby, presenting a relationship of the patient’s measured tissue value to a spectrum of standard population values.
Applicant further argues that due to the alleged deficiencies of the independent claims, the dependent claims are patentable. Examiner respectfully disagrees for the reasons stated above. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claim recites the limitation of “the relationship displayed as the one or more values”. It is unclear as to how the relationship is being displayed as one or more values as the “relationship” is the correlation of the one or more values to the population. Furthermore, it is unclear as to whether the one or more values are a relationship value different from the two or more parameters or as to whether the limitation is intended to mean that one of the two or more values are displayed in a manner of which a measured value of a patient is displayed in relation to a population. For the current purposes of examination, examiner interprets the limitation to mean the displaying of one or more values in a way that shows a relationship with respect to a population. 
Clarification is needed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Labyed (US 2018/0289323), in view of Varghese (US 2004/0210136), and further in view of Benson (US 2013/0218011).  
	

With respect to claim 1, Labyed teaches in at least Fig. 1, a method for parametric ultrasound imaging with an ultrasound scanner, the method comprising:
activating multi-parametric ultrasound imaging of a patient (Para [0013], “Quantitative ultrasound (QUS) is used for screening, diagnosing, monitoring, and/or predicting health conditions…. For example, liver fat fraction is estimated using a multi-parametric approach that combines quantitative parameters extracted from the received signals of different wave phenomena”);
measuring, by the ultrasound scanner, two or more parameters of the multi-parametric ultrasound imaging in response to one instance of the activating (Abstract, “For tissue property estimation with ultrasound, multiple different types of measurements are performed by an ultrasound system, including scatter measurements and shear wave propagation measurements. The tissue property, such as liver fat fraction, is estimated using a combination of these different types of measurements.”); 
generating an image of values of the two or more parameters (Para [0080], “A value or values of the tissue property map to display information. Where the tissue property is measured at different locations, the values of the tissue property may be generated as a color overlay in the region of interest in B-mode images. The shear wave velocity and tissue property data may be combined as a single overlay on one B-mode image. Alternatively, the value of the tissue property is displayed as text or a numerical value adjacent or overlaid on a B-mode or shear wave imaging image. The image processor 18 may be configured to generate other displays. For example, the shear wave velocity image is displayed next to a graph, text, or graphical indicators of the tissue property, such as fat fraction and/or degree of fibrosis.” Wherein an image of values is seen to be generated of fat fraction and/or degree of fibrosis, and wherein this is seen as a displayed image of values of two or more parameters); and 
However, Labyed does not teach displaying a quality indicator for the measuring, the quality indicator labeled as an indicator of quality in the displaying and provided separately from the values of the two or more parameters, and displaying a relationship of one or more of the values to a population, the relationship displayed as the one or more values for the patient displayed as referenced to a displayed spectrum of values for the population.
	In the field of ultrasound imaging, Varghese teaches, and displaying a relationship of one or more of the values to a population, the relationship displayed as the one or more values for the patient displayed as referenced to a displayed spectrum of values for the population (Para [0064], “For evaluation of cervical incompetence, the data acquired with the cursor 82 on the cervix 104 may be compared to empirically obtained data representing values for a standard population having known cervical function and the measured data displayed in chart form 90 providing a marker 93 displaying a qualitative indication of how the patient compares to a characterized standard population.” Wherein as presented below, element 93 is a patient value displaying a qualitative indication of how an elastographic tissue measurement of the patient compares in relation to a spectrum of standard population values 90 , and wherein a first parameter is the B-mode image 38 with a measure of uterine tissue at different degrees of displacement (Para [0052]), and wherein the second parameter is an elastographic image 72 producing a measurement of tissue strain, and wherein chart 90 is a spectrum, in that, it comprises a range of standard population values)

    PNG
    media_image1.png
    553
    587
    media_image1.png
    Greyscale
 
and provided separately from the values of the two or more parameters (Para [0055], “Referring to FIG. 3 more specifically, ultrasonic radio frequency (RF) scan data 64 is collected being at least two B-mode images 38 containing successive time-domain image signals 56a and 56b… In principle, short segments of the time-domain image signals 56a and 56b are analyzed by moving one segment with respect to the other until a best match is obtained and the amount of movement needed for the best match determines tissue displacement”; (Para [0063], “the B-mode image 38 may be used to identify particular anatomy of the uterus 18”; (Para [0062], “Referring now to FIGS. 1 and 5, the processor 33 executing the stored program in memory 35 may juxtapose the conventional B-mode image 38 (typically in a gray scale) next to the elastographic image 72 on the display 32…. and further provides a higher resolution image of the uterus 18 in which anatomical features may be more readily distinguished.” Wherein the B-mode images comprises a parameter of tissue displacement and is displayed in juxtaposition to the second parameter of tissue strain as determined by the elastographic image 72, and wherein the indicator of quality 93 is displayed separately from the two parameters, as shown above in Fig. 5, the relationship of a patient’s elastographic measurement is presented in relation to a population spectrum separately from the average elasticity and peak values shown on the right side of the figure, and wherein the quality indicator is also presented separately from the two images at the top of Fig. 5)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified multi-parametric ultrasound method of Labyed, with a known technique (the computation of qualitative data to be displayed in relation to a population and separate from the displaying of two parameters) as taught by Varghese, to aid in the determination of an accurate diagnosis of a patient’s tissue which is accomplished by comparing the patient’s tissue to a standard population.  One would have been motivated to make the comparison of a patient’s tissue measurement values with those of the same measurement from a standard population to establish a reasonable expectation of success based on prior treatment history for population values of similar value to the patients. One would have been motivated to utilize the comparison of the patient’s tissue to a population to yield an accurate diagnosis of various tissue parameters within a region of interest which would be expected to increase the likelihood of a proper diagnosis of tissue.
In the field of ultrasound imaging, Benson discloses displaying a quality indicator for the measuring (Para [0096], “The processor 18 may be configured to generate other displays. For example, the shear wave velocity image is displayed next to a graph, text, or graphical indicators of values of the quality, displacement, travel time, or other variable related to the shear wave measurements”; (Para [0095], “Other images may be displayed sequentially or substantially simultaneously. For example, a quality, maximum displacement, and/or travel time images are displayed at a same time as the shear wave velocity. Each is generated as a color overlay in the region of interest in B-mode images, such as shown in FIGS. 3B-D and FIGS. 5B-D”; (Para [0078], “An indicator 68 shows values associated with the cursor 64 or other selected location. The indicator 68 shows the point within the range of the scale 66 for a given location… The quality, maximum displacement, time of travel, or other information for the location is used to determine the position of the indicator 68. The indicator 68 shows the value for the information associated with the selected location.”)

    PNG
    media_image2.png
    453
    555
    media_image2.png
    Greyscale

One of ordinary skill in the art would have expected that displaying the quality indicator 68 of Benson would allow the user of Labyed to make a proper determination of whether the measured shear wave information indicates tissue characteristics or an unreliable velocity calculation (Para [0004]) as taught by Benson thereby providing for a more accurate diagnosis of a patient’s tissue by the ultrasound diagnostic apparatus of Labyed.
	 
Benson teaches the quality indicator labeled as an indicator of quality in the displaying in the form of text (Claim 21, “representation is a two-dimensional image of the quality, text, or a indicator on a range of values of the quality”). Furthermore, Figs. 3A-D present the labeling of various elements on a display, see Fig. 3B below. Wherein as presented below, the label of “SW Quality” is distinct from other labels and/or labeled images. One of ordinary skill would have been motivated to provide a label of quality for a user to more easily distinguish a determination of quality from a plurality of acquired images and/or measurements, thus, separating the displaying of quality from the displaying of other parameters (See Figs. 3A and 3C-D, wherein the figures provide other labels distinct from a measure of quality provided separately). 

    PNG
    media_image3.png
    780
    951
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art to have used the known technique of labeling various elements on a display to improve similar devices of ultrasound diagnosis apparatuses, thereby, yielding a predictable result of easy user identification of a quality indicator and/or measurement.
This is a common element of modern user interfaces wherein the interface is intuitive and allows the user to easily identify elements from which they choose to either select or observe. Thus, in the case of an ultrasound diagnostic apparatus, one of ordinary skill would be motivated to provide the operator with textual indicators of imaging parameters and more specifically quality values of imaging measurements separate from other labels or displayed measurement values. 

Claims 3-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Labyed (US 2018/0289323), in view of Varghese (US 2004/0210136), in view of Benson (US 2013/0218011), and further in view of Sadeghi-Naini (US 2016/0120502). 

With respect to claim 3, Labyed teaches in at least Fig. 1, the method of claim 1 wherein measuring comprises interleaving scanning in a first sequence corresponding to a first one of the two or more parameters with scanning in a second sequence corresponding to a second one of the two or more parameters (Para [0068], “For flow or Doppler imaging and for shear imaging, a sequence of scans along the same line or lines is used. In Doppler imaging, the sequence may include multiple beams along a same scan line before scanning an adjacent scan line. For shear imaging, scan or frame interleaving may be used (i.e., scan the entire region before scanning again). Line or group of line interleaving may be used. In alternative embodiments, the transmit beamformer 12 generates a plane wave or diverging wave for more rapid scanning.” Wherein measuring is seen to comprise an interleaving scanning in a first and second sequence corresponding to a first and second of the two parameters)

With respect to claim 4, Labyed teaches in at least Fig. 1, the method of claim 1 wherein measuring comprises measuring in quantitative ultrasound and in acoustic radiation force ultrasound (Para [0022], “To measure the scatter, the ultrasound scanner scans the tissue with ultrasound. A sequence of transmit and receive events is performed to acquire the signals to estimate the quantitative ultrasound scatter parameters”; (Para [0069], “Electrical waveforms for acoustic radiation force impulses are generated. In alternative embodiments, a different transmit beamformer is provided for generating the impulse excitation. The transmit beamformer 12 causes the transducer 14 to generate pushing pulses or acoustic radiation force pulses.” Wherein measuring is seen to comprise measuring in quantitative ultrasound and acoustic radiation force ultrasound)

With respect to claim 5, Labyed teaches in at least Fig. 1, the method of claim 1 wherein measuring comprises measuring the two or more parameters for a liver of the patient (Para [0004], “An ultrasound-based technique to quantify liver fat may advance clinical care”; (Para [0047], “The fat fraction of the liver, breast, or other tissue is diagnostically useful. The fat fraction in a liver of the patient assists in diagnosis of NAFLD.”), and wherein the two or more parameters comprise levels of fibrosis, inflammation, and fat fraction of the liver of the patient (Para [0080], “For example, the shear wave velocity image is displayed next to a graph, text, or graphical indicators of the tissue property, such as fat fraction and/or degree of fibrosis.”) 

With respect to claim 6, Labyed teaches in at least Fig. 1, the method of claim 1 wherein measuring comprises measuring the two or more parameters for each of multiple locations in the patient (Para [0080], “Where the tissue property is measured at different locations, the values of the tissue property may be generated as a color overlay in the region of interest in B-mode images…. The tissue property information is presented for one or more locations of the region of interest without being in a separate two or three-dimensional representation, such as where the user selects a location and the ultrasound scanner then presents the tissue property for that location.”), and wherein generating the image comprises generating the image representing spatial distributions of the two or more parameters (Para [0082], “The two-dimensional images represent spatial distribution in an area. The three-dimensional representations are rendered from data representing spatial distribution in a volume.” Wherein an image representing the spatial distributions of two or more parameters is seen to be generated)

With respect to claim 7, Labyed teaches in at least Fig. 1, the method of claim 1.
However, Labyed does not teach wherein displaying the quality indicator comprises displaying the quality indicator as a map representing quality as a function of location.
In the field of ultrasound shear wave imaging, Benson teaches in at least Fig. 1, wherein displaying the quality indicator comprises displaying the quality indicator as a map representing quality as a function of location (Col. 10, lines 29-33, “The quality, maximum displacement, time of travel, or other information for the location is used to determine the position of the indicator 68. The indicator 68 shows the value for the information associated with the selected location.” Wherein the quality indicator is seen to be a function of location)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified method of Labyed with a quality metric determined from a displacement profile, magnitude, and/or characteristic of ultrasound data used to determine the data’s accuracy as taught by Benson. 
The motivation being (Col. 3, lines 1-9, “To assist the user in distinguishing between poor shear detection and tissue characteristic…. This additional information may assist in diagnosis of tissue type or avoid reliance on unreliable shear data.”) as taught by Benson.

With respect to claim 8, Labyed teaches in at least Fig. 1, the method of claim 1. 
However, Labyed does not teach wherein displaying the quality indicator comprises displaying the quality indicator comprising a region of interest quality, an acquisition quality, and a measurement consistency quality.
In the field of ultrasound shear wave imaging, Benson discloses in at least Fig. 7, wherein displaying the quality indicator comprises displaying the quality indicator comprising a region of interest quality, an acquisition quality, and a measurement consistency quality (Para [0092], “The processor 18 may be configured to determine a quality of the shear wave imaging in the region. Tissue may be fluid tissue or solid tissue. The quality may indicate to what extent the shear wave information should be trusted or is accurate.” Wherein the quality metric is seen to be a value of overall image quality for determining the accuracy of a generated image)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified method of Labyed with a quality metric determined from a displacement profile, magnitude, and/or characteristic of ultrasound data used to determine the data’s accuracy as taught by Benson. 
The motivation being (Para [0020], “To assist the user in distinguishing between poor shear detection and tissue characteristic…. This additional information may assist in diagnosis of tissue type or avoid reliance on unreliable shear data.”) as taught by Benson.

With respect to claim 9, Labyed teaches in at least Fig. 1, the method of claim 1. 
However, Labyed does not teach wherein generating the image comprises generating the image with two different spatial representations of the two or more parameters, and wherein displaying comprises displaying the quality indicator and/or the relationship as part of the image.
In the field of ultrasound shear wave imaging, Benson teaches in at least Figs. 3A-D, 5A-D, and 7, wherein generating the image comprises generating the image with two different spatial representations of the two or more parameters, and wherein displaying comprises displaying the quality indicator and/or the relationship as part of the image (Para [0095], “For example, a quality, maximum displacement, and/or travel time images are displayed at a same time as the shear wave velocity. Each is generated as a color overlay in the region of interest in B-mode images, such as shown in FIGS. 3B-D and FIGS. 5B-D”; (Para [0096], “For example, the shear wave velocity image is displayed next to a graph, text, or graphical indicators of values of the quality, displacement, travel time, or other variable related to the shear wave measurements. FIG. 7 shows an example.” Examiner takes the claim as or, and thus, cites a teaching of displaying the quality indicator, wherein the quality indicator is shown to be displayed with two or more different spatial representations of the two or more parameters)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified method of Labyed with a quality metric determined from a displacement profile, magnitude, and/or characteristic of ultrasound data used to determine the data’s accuracy as taught by Benson. 
The motivation being (Para [0020], “To assist the user in distinguishing between poor shear detection and tissue characteristic…. This additional information may assist in diagnosis of tissue type or avoid reliance on unreliable shear data.”) as taught by Benson.

With respect to claim 10, Labyed, as modified by Benson, teaches in at least Fig. 1, the method of claim 1.
However, Labyed, as modified by Benson, does not teach wherein displaying comprises displaying the relationship of the value of one of the two or more parameters on a histologic grading of the population.
In the field of quantitative ultrasound parametric maps, Sadeghi-Naini teaches in at least Fig. 1, wherein displaying comprises displaying the relationship of the value of one of the two or more parameters on a histologic grading of the population (Para [0062], “These scatter plots illustrate an example in which the quantitative ultrasound data has been obtained from a population of subjects each having different grades of breast tumors. The axes of the scatter plots define the plane of the canonical discriminant functions acquired. FIG. 2A corresponds to using only the means of MBF, SS, SI, and SAS; FIG. 2B corresponds to using only the CON, ENE, HOM, and COR of MBF, SS, SI, and SAS; and FIG. 2C corresponds to using both the means and CON, ENE, HOM, and COR of MBF, SS, SI, and SAS”; (Para [0063], “An example of one-dimensional scatter plot of a linear discriminant function computed using the mean and CON, ENE, HOM, and COR of a single parametric map, the ESD, for a population of subjects with varying grades of breast cancer is illustrated in FIG. 3.” Wherein Fig. 3 is seen to be a histological grading of a population, and wherein CON, ENE, HOM, and COR are seen to be two or more parameters, also see Figs. 5 and 6A-D)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified method of Labyed, in view of Benson with a displayed histological representation based on the relationship of two or more measured parameters from a population of subjects with differing grades of breast tumors as taught by Sadeghi-Naini. 
	The motivation being (Para [0006], “for classifying tissues as being associated with particular histological states using ultrasound, but without the limitations in accuracy that are associated with analyzing B-mode images. Advantageously, such systems and methods would be capable of classifying tissues based on histological states including both general classifications (e.g., normal, cancerous) and subtype classifications (e.g., tumor grade, liver fibrosis stage).”) as taught by Sadeghi-Naini. 

With respect to claim 11, the modified method of Labyed discloses, the method of claim 1.
However, Labyed in view of Benson does not disclose wherein displaying comprises displaying the relationship of the value of one of the two or more parameters as a probability of membership based on the population.
In the field of quantitative ultrasound parametric maps, Sadeghi-Naini discloses in at least Fig. 1, wherein displaying comprises displaying the relationship of the value of one of the two or more parameters as a probability of membership based on the population (Para [0062], “These scatter plots illustrate an example in which the quantitative ultrasound data has been obtained from a population of subjects each having different grades of breast tumors. The axes of the scatter plots define the plane of the canonical discriminant functions acquired. FIG. 2A corresponds to using only the means of MBF, SS, SI, and SAS; FIG. 2B corresponds to using only the CON, ENE, HOM, and COR of MBF, SS, SI, and SAS; and FIG. 2C corresponds to using both the means and CON, ENE, HOM, and COR of MBF, SS, SI, and SAS”; (Para [0063], “An example of one-dimensional scatter plot of a linear discriminant function computed using the mean and CON, ENE, HOM, and COR of a single parametric map, the ESD, for a population of subjects with varying grades of breast cancer is illustrated in FIG. 3.” Wherein Fig. 2A-D, 5, and 6A-D are seen to be the displayed probability of membership based on a population, and wherein CON, ENE, HOM, and COR are seen to be two or more parameters, also see Figs. 5 and 6A-D)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified multi-parametric ultrasound method of Labyed, in view of Benson with a displayed probability of membership based on the relationship of two or more measured parameters from a population of subjects with differing grades of breast tumors as disclosed by Sadeghi-Naini. 
	The motivation being (Para [0006], “for classifying tissues as being associated with particular histological states using ultrasound, but without the limitations in accuracy that are associated with analyzing B-mode images. Advantageously, such systems and methods would be capable of classifying tissues based on histological states including both general classifications (e.g., normal, cancerous) and subtype classifications (e.g., tumor grade, liver fibrosis stage).”) as disclosed by Sadeghi-Naini.

With respect to claim 12, the modified method of Labyed in view of Benson discloses, the method of claim 1.
However, Labyed in view of Benson does not disclose wherein displaying comprises displaying the relationship to the population based on published study for the population.
In the field of quantitative ultrasound parametric maps, Sadeghi-Naini discloses in at least Fig. 1, wherein displaying comprises displaying the relationship to the population based on published study for the population (Para [0062], “These scatter plots illustrate an example in which the quantitative ultrasound data has been obtained from a population of subjects each having different grades of breast tumors. The axes of the scatter plots define the plane of the canonical discriminant functions acquired. FIG. 2A corresponds to using only the means of MBF, SS, SI, and SAS; FIG. 2B corresponds to using only the CON, ENE, HOM, and COR of MBF, SS, SI, and SAS; and FIG. 2C corresponds to using both the means and CON, ENE, HOM, and COR of MBF, SS, SI, and SAS”; (Para [0063], “An example of one-dimensional scatter plot of a linear discriminant function computed using the mean and CON, ENE, HOM, and COR of a single parametric map, the ESD, for a population of subjects with varying grades of breast cancer is illustrated in FIG. 3.” Wherein Fig. 2A-D, 5, and 6A-D are seen to be the displayed relationship of two or more parameters based on a population, and wherein CON, ENE, HOM, and COR are seen to be two or more parameters, also see Figs. 5 and 6A-D)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified multi-parametric ultrasound method of Labyed, in view of Benson with a displayed probability of membership based on the relationship of two or more measured parameters from a population of subjects with differing grades of breast tumors as disclosed by Sadeghi-Naini. 
	The motivation being (Para [0006], “for classifying tissues as being associated with particular histological states using ultrasound, but without the limitations in accuracy that are associated with analyzing B-mode images. Advantageously, such systems and methods would be capable of classifying tissues based on histological states including both general classifications (e.g., normal, cancerous) and subtype classifications (e.g., tumor grade, liver fibrosis stage).”) as disclosed by Sadeghi-Naini.

With respect to claim 13, Labyed discloses in at least Fig. 1, the method of claim 1, wherein measuring comprises measuring for a location in the patient, wherein generating the image comprises generating the image as showing the values in a graph, colorization, and/or alphanumeric text, and wherein displaying comprises displaying the quality indicator as a bar of quality levels (Para [0080], “For example, the shear wave velocity image is displayed next to a graph, text, or graphical indicators of the tissue property, such as fat fraction and/or degree of fibrosis.” Examiner takes the claim as or, and thus, cites a teaching of values in a graph, wherein the graph is seen to be displayed with measured values within a location in a patient)
However, Labyed does not disclose the quality indicator as a bar of quality levels.
In the field of ultrasound shear wave imaging, Benson discloses in at least Fig. 1, the quality indicator as a bar of quality levels (Col. 10, lines 17-21, “The other information is represented by one or more scales 66. Each scale is a range of values for a given type of information. For example, one scale 66 is for time of travel, another scale 66 is for maximum displacement, and another scale 66 is for quality.”) 

    PNG
    media_image2.png
    453
    555
    media_image2.png
    Greyscale

Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the multi-parametric ultrasound method of Labyed with a quality metric determined from a displacement profile, magnitude, and/or characteristic of ultrasound data used to determine the data’s accuracy and displayed as a plurality of bars as disclosed by Benson. 
	The motivation being (Col. 3, lines 1-9, “To assist the user in distinguishing between poor shear detection and tissue characteristic…. This additional information may assist in diagnosis of tissue type or avoid reliance on unreliable shear data.”) as disclosed by Benson. 

With respect to claim 14, Labyed discloses in at least Fig. 1, a system for parametric ultrasound medical imaging, the system comprising: 
a transducer (Para [0007], “In a second aspect, a system is provided for tissue property estimation. A beamformer is configured to transmit and receive sequences of pulses in a patient with a transducer.”); 
a beamformer configured to scan tissue in a patient, with the transducer, the scan being for first and second types of the parametric ultrasound medical imaging (Para [0067], “The transmit and receive beamformers 12, 16 form a beamformer used to transmit and receive using the transducer 14. Sequences of pulses are transmitted and responses received based on operation or configuration of the beamformer. The beamformer scans for measuring scatter, shear wave, and/or ARFI parameters.” Wherein measuring scatter is seen as a first type of parametric ultrasound imaging and measuring shear wave is seen as a second type of parametric ultrasound imaging); 
an image processor (18) configured to estimate a first value for the first type and a second value for the second type from the scan (Para [0077], “The image processor 18 is configured to estimate a value for the tissue property from a combination of different types of parameters. For example, a measured scatter parameter and a measured shear wave parameter are used.” Wherein the scatter parameter is seen as a first value type and the shear wave parameter is seen as a second value type)
While Labyed teaches a processor with the estimation of a first and second value with corresponding types (Paragraph 0077), Labyed is silent regarding, an image processor configured to estimate a first value for the first type and a second value for the second type from the scan to determine first and second indicators of quality of the estimates of the first and second values, generate first and second panels showing the first and second values, respectively, to published values for grades of disease states…
In the field of ultrasound shear wave imaging, Benson teaches to determine first and second indicators of quality of the estimates of the first and second values; and 
a display configured to display the first and second values, the first and second indicators, and the first and second panels.
In the field of ultrasound shear wave imaging, Benson discloses in at least Fig. 7, a display configured to display the first and second values, the first and second indicators, and the first and second panels and generate first and second panels showing the first and second values for the patient (Col. 13, lines 48-53, “The processor 18 may be configured to generate other displays. For example, the shear wave velocity image is displayed next to a graph, text, or graphical indicators of values of the quality, displacement, travel time, or other variable related to the shear wave measurements. FIG. 7 shows an example.” Wherein Fig. 7 shows a first and second indicator and first and second panels) 

    PNG
    media_image2.png
    453
    555
    media_image2.png
    Greyscale


Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the multi-parametric ultrasound system of Labyed with a quality metric determined from a first and second measurement parameter as disclosed by Benson. 
	The motivation being (Col. 3, lines 1-9, “To assist the user in distinguishing between poor shear detection and tissue characteristic…. This additional information may assist in diagnosis of tissue type or avoid reliance on unreliable shear data.”) as disclosed by Benson. 
	Labyed, as modified by Benson, is silent regarding published values for grades of disease states. 
In the similar field of systems and methods for classifying and characterizing tissues using first-order and second-order statistics of quantitative ultrasound parametric maps, Sadeghi-Naini discloses in at least Fig. 1, published values for grades of disease states, the published values being population values where a relationship of the first and second values for the patient to the population (Para [0062], “These scatter plots illustrate an example in which the quantitative ultrasound data has been obtained from a population of subjects each having different grades of breast tumors”; (Para [0063], “An example of one-dimensional scatter plot of a linear discriminant function computed using the mean and CON, ENE, HOM, and COR of a single parametric map, the ESD, for a population of subjects with varying grades of breast cancer is illustrated in FIG. 3.” Wherein the scatter plots are seen to show published values of a population), 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Labyed, in view of Benson with ultrasound data obtained from a population of subjects with differing grades of breast tumors as taught by Sadeghi-Naini. 
	The motivation being (Para [0006], “for classifying tissues as being associated with particular histological states using ultrasound, but without the limitations in accuracy that are associated with analyzing B-mode images. Advantageously, such systems and methods would be capable of classifying tissues based on histological states including both general classifications (e.g., normal, cancerous) and subtype classifications (e.g., tumor grade, liver fibrosis stage).”) as disclosed by Sadeghi-Naini.

respectively, with respect to and distinguished from published values for grades of disease states, the published values being population values where a relationship of the first and second values for the patient to the population values shown in the panels

With respect to claim 15, Labyed discloses in at least Fig. 1, the system of claim 14 wherein the tissue in the patient comprises a liver, and wherein the first and second types comprise two or more of fibrosis, inflammation, and fat fraction (Para [0003], “Fat fraction in the liver or other tissues, such as breast tissue, and/or other tissue properties (e.g., degree of fibrosis) provide diagnostically useful information.” Wherein fat fraction is seen as the first type, and fibrosis is seen as the second type) 

With respect to claim 16, Labyed discloses in at least Fig. 1, the system of claim 14.
However, Labyed does not disclose wherein the display is configured to display an image showing the first value as part of a first representation of the tissue for the first type and the second value as part of a second representation of the tissue for the second type, and the image showing one or both of (1) the first and second indicators of the quality and (2) the first and second panels.
In the field of ultrasound shear wave imaging, Benson discloses in at least Fig. 1, wherein the display is configured to display an image showing the first value as part of a first representation of the tissue for the first type and the second value as part of a second representation of the tissue for the second type, and the image showing one or both of (1) the first and second indicators of the quality (Col. 13, lines 21-28, “The quality may indicate to what extent the shear wave information should be trusted or is accurate. The quality is based on at least one parameter. For example, the quality is based on values for one or more characteristics of the displacement profile. The signal-to-noise ratio and the maximum displacement are two such characteristics. Other information, such as a statistic of other data, may be used in the quality parameter.” Wherein the quality metric is seen to be calculated for more than one parameter, and thus, seen to determine a first and second indicator of quality) and (2) the first and second panels (Col. 13, lines 48-53, “The processor 18 may be configured to generate other displays. For example, the shear wave velocity image is displayed next to a graph, text, or graphical indicators of values of the quality, displacement, travel time, or other variable related to the shear wave measurements. FIG. 7 shows an example.” Wherein Fig. 7 shows a first and second indicator and first and second panels)

    PNG
    media_image2.png
    453
    555
    media_image2.png
    Greyscale

Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the multi-parametric ultrasound system of Labyed with a quality metric determined from a first and second measurement parameter as disclosed by Benson. 
	The motivation being (Col. 3, lines 1-9, “To assist the user in distinguishing between poor shear detection and tissue characteristic…. This additional information may assist in diagnosis of tissue type or avoid reliance on unreliable shear data.”) as disclosed by Benson. 

With respect to claim 18, Labyed discloses in at least Fig. 1, a method for parametric ultrasound imaging with an ultrasound scanner, the method comprising:
measuring, by the ultrasound scanner, a first tissue property and a second tissue property of a tissue of the patient (Abstract, “For tissue property estimation with ultrasound, multiple different types of measurements are performed by an ultrasound system, including scatter measurements and shear wave propagation measurements. The tissue property, such as liver fat fraction, is estimated using a combination of these different types of measurements.”);
generating an image showing the first and second tissue properties of the tissue (Para [0080], “A value or values of the tissue property map to display information. Where the tissue property is measured at different locations, the values of the tissue property may be generated as a color overlay in the region of interest in B-mode images. The shear wave velocity and tissue property data may be combined as a single overlay on one B-mode image. Alternatively, the value of the tissue property is displayed as text or a numerical value adjacent or overlaid on a B-mode or shear wave imaging image. The image processor 18 may be configured to generate other displays. For example, the shear wave velocity image is displayed next to a graph, text, or graphical indicators of the tissue property, such as fat fraction and/or degree of fibrosis.” Wherein an image of values is seen to be generated of fat fraction and/or degree of fibrosis, and wherein this is seen as a displayed image of values of two or more parameters); 
However, Labyed does not disclose displaying first and second indicators of reliability of the measuring of the first and second tissue properties, respectively; and 
displaying first and second indicators of the measuring of the first and second tissue properties with respect to population statistics, respectively.
In the field of ultrasound shear wave imaging, Benson discloses in at least Fig. 1, displaying first and second indicators of reliability of the measuring of the first and second tissue properties, respectively (Col. 9, lines 46-55, “In act 44, other information is displayed…. In act 44, the displacement, the maximum displacement, the time of travel, and/or the quality of act 42 is displayed. The quality may be derived from one or more variables, such as the quality being based on the displacement (e.g., maximum and signal-to-noise ratio).” Wherein a quality metric is seen to be displayed, and wherein the quality metric is seen to be derived from the relationship of one or more measured variables)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the multi-parametric ultrasound method of Labyed with a quality metric determined from a displacement profile, magnitude, and/or characteristic of ultrasound data used to determine the data’s accuracy as disclosed by Benson. 
	The motivation being (Col. 3, lines 1-9, “To assist the user in distinguishing between poor shear detection and tissue characteristic…. This additional information may assist in diagnosis of tissue type or avoid reliance on unreliable shear data.”) as disclosed by Benson. 
	In the field of quantitative ultrasound parametric maps, Sadeghi-Naini discloses in at least Fig. 1, displaying a quality indicator for the measuring and a relationship of one or more of the values (Para [0022], “quantitative ultrasound (“QUS”) parameters such as mid-band fit (“MBF”), spectral slope (“SS”), spectral 0-Mhz intercept (“SI”), spacing among scatterers (“SAS”), effective scatterer diameter (“ESD”), and effective acoustic concentration (“EAC”) can be computed, from which parametric maps associated with the region-of-interest are generated”; (Para [0072], “he display 418 can be used for displaying the parametric maps, and for outputting other information such as data plots or other reports based on statistical measures computed from the parametric maps, including information indicating a characterization of tissues.” Wherein the display of parameteric maps, data plots, and images (as shown in Fig. 2) is seen to indicate the quality of a patients tissue, since, they are generated based on the parameters disclosed in para [0022]) to a population (Para [0062], “These scatter plots illustrate an example in which the quantitative ultrasound data has been obtained from a population of subjects each having different grades of breast tumors”; (Para [0063], “An example of one-dimensional scatter plot of a linear discriminant function computed using the mean and CON, ENE, HOM, and COR of a single parametric map, the ESD, for a population of subjects with varying grades of breast cancer is illustrated in FIG. 3.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified multi-parametric ultrasound method of Labyed, in view of Benson with ultrasound data obtained from a population of subjects with differing grades of breast tumors as disclosed by Sadeghi-Naini. 
	The motivation being (Para [0006], “for classifying tissues as being associated with particular histological states using ultrasound, but without the limitations in accuracy that are associated with analyzing B-mode images. Advantageously, such systems and methods would be capable of classifying tissues based on histological states including both general classifications (e.g., normal, cancerous) and subtype classifications (e.g., tumor grade, liver fibrosis stage).”) as disclosed by Sadeghi-Naini.

With respect to claim 19, Labyed discloses in at least Fig. 1, the method of claim 18 further comprising activating scanning of the patient, the one instance of activating providing for measuring both the first and second tissue properties without further activation (Para [0033], “The shear wave parameter may be measured at different locations. The measurement may be based on tissue displacement to one or a single pushing pulse” Wherein the measurement of two or more parameters is seen to be derived from a single pushing pulse of the transducer); (Para [0044], “One or more measures of a same type are used. For a given measure, a single instance, average, or distribution (e.g., standard deviation over time, duration, frequency, angle, and/or space) are performed. Any number of the same or different types of measures may be performed”; (Para [0080], “A value or values of the tissue property map to display information. Where the tissue property is measured at different locations, the values of the tissue property may be generated as a color overlay in the region of interest in B-mode images. The shear wave velocity and tissue property data may be combined as a single overlay on one B-mode image. Alternatively, the value of the tissue property is displayed as text or a numerical value adjacent or overlaid on a B-mode or shear wave imaging image. The image processor 18 may be configured to generate other displays. For example, the shear wave velocity image is displayed next to a graph, text, or graphical indicators of the tissue property, such as fat fraction and/or degree of fibrosis.” Wherein the measurement is seen to be performed by the activation of the scanning of a patient, wherein an image of values is seen to be generated of fat fraction and/or degree of fibrosis without further activation, wherein this is seen as a displayed image of values of two or more parameters)

With respect to claim 20, Labyed discloses in at least Fig. 1, the method of claim 18 wherein the first tissue property comprises fibrosis, and the second tissue property comprises fat fraction (Para [0003], “Fat fraction in the liver or other tissues, such as breast tissue, and/or other tissue properties (e.g., degree of fibrosis) provide diagnostically useful information.” Wherein fat fraction is seen as a first tissue property, and fibrosis is seen as a second tissue property)

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Labyed (US 2018/0289323), in view of Benson (US 9,468,421), in view of Sadeghi-Naini (US 2016/0120502), and further in view of Freiburger (US 2015/0272547). 

With respect to claim 2, Labyed discloses in at least Fig. 1, the method of claim 1, wherein measuring comprises measuring for the two or more parameters in response to the single trigger input (Para [0033], “The shear wave parameter may be measured at different locations. The measurement may be based on tissue displacement to one or a single pushing pulse” Wherein the measurement of two or more parameters is seen to be derived from a single pushing pulse of the transducer); (Para [0044], “One or more measures of a same type are used. For a given measure, a single instance, average, or distribution (e.g., standard deviation over time, duration, frequency, angle, and/or space) are performed. Any number of the same or different types of measures may be performed”; (Para [0080], “A value or values of the tissue property map to display information. Where the tissue property is measured at different locations, the values of the tissue property may be generated as a color overlay in the region of interest in B-mode images. The shear wave velocity and tissue property data may be combined as a single overlay on one B-mode image. Alternatively, the value of the tissue property is displayed as text or a numerical value adjacent or overlaid on a B-mode or shear wave imaging image. The image processor 18 may be configured to generate other displays. For example, the shear wave velocity image is displayed next to a graph, text, or graphical indicators of the tissue property, such as fat fraction and/or degree of fibrosis.” Wherein an image of values is seen to be generated of fat fraction and/or degree of fibrosis, and wherein this is seen as a displayed image of values of two or more parameters)
However, the modified method Labyed in view of Saghi-Naini and Benson does not disclose wherein activating comprises entering, by a user, a single trigger input. 
In the field of elasticity ultrasound imaging, Freiberger discloses wherein activating comprises entering, by a user, a single trigger input (Para [0023], “For one-shot elasticity imaging (i.e., acquire a single elasticity image in response to user activation), the motion is determined in response to user activation or other trigger of the elasticity scan. For example, a trigger button is depressed.”) 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified multi-parametric ultrasound method of Labyed, in view of Benson, in view of Sadeghi-Naini with the activation of a scan by a user with a single trigger input as disclosed by Freiberger. 
The motivation being (Para [0014], “The system may automatically adjust acquisition parameters in response to automatic triggering or upon request from the user (e.g., an “update” control).”

With respect to claim 17, the modified method of Labyed in view of Sadeghi-Naini and Benson discloses, the system of claim 14 further comprising a user interface, wherein the beamformer is configured to scan for both the first and second types (Para [0067], “The transmit and receive beamformers 12, 16 form a beamformer used to transmit and receive using the transducer 14. Sequences of pulses are transmitted and responses received based on operation or configuration of the beamformer. The beamformer scans for measuring scatter, shear wave, and/or ARFI parameters.” Wherein measuring scatter is seen as a first type of parametric ultrasound imaging and shear wave is seen as a second type of parametric ultrasound imaging); 
However, the modified method of Labyed in view of Saghi-Naini and Benson  does not disclose a single activation on the user interface.
In the field of elasticity ultrasound imaging, Freiberger discloses a single activation on the user interface (Para [0023], “For one-shot elasticity imaging (i.e., acquire a single elasticity image in response to user activation), the motion is determined in response to user activation or other trigger of the elasticity scan. For example, a trigger button is depressed.” Wherein the trigger is seen as a user interface) 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified multi-parametric ultrasound method of Labyed, in view of Benson, in view of Sadeghi-Naini with the activation of a scan by a user with a single trigger input as disclosed by Freiberger. 
The motivation being (Para [0014], “The system may automatically adjust acquisition parameters in response to automatic triggering or upon request from the user (e.g., an “update” control).”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793